ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-209, concluding that ELLIOTT D. MOOR-MAN of EAST ORANGE, who was admitted to the bar of this State in 1977, and who has been suspended from the practice of law since February 28, 2003, pursuant to Orders of this Court filed January 30, 2003, and June 26, 2003, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.4(b)(failure to explain matter to client to extent reasonably necessary to permit informed decisions), RPC 1.5(b)(failure to use retainer agreement), and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And respondent having failed to appear on the return date of the Order to Show Cause issued in this matter;
And the Court having determined based on respondent’s ethics history and the misconduct in this matter that a term of suspension is the appropriate discipline for respondent’s misconduct and that the period of suspension should be concurrent with that imposed this date in D-42-02;
And good cause appearing;
It is ORDERED that ELLIOTT D. MOORMAN is suspended from the practice of law for a period of one year and until the further Order of the Court, August 28, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and *111that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.